DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
For the IDS filed May 16, 2019, the other documents that are struck through have not been considered. A copy of these documents were not filed in the present application or the parent applications. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 12, 14, and 15 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by WO 2009/018454 to Jacob et al. (hereinafter referred to as Jacob).
In regard to claim 12, as shown in figures 3 – 8, Jacob discloses a filter cartridge (5) capable of being used for removable installation in an air cleaner housing assembly. The filter cartridge (5) includes an extension of filter media (25) and a support structure (70) supporting the extension of filter media and defining oppositely positioned projections (141). A first seal member (90) is supported by the support structure (70) and defines a first sealing surface. The oppositely positioned projections (141) extend beyond the first sealing surface, as best shown in figures 7 and 8. The oppositely positioned projections are capable of being received into apertures associated with a housing assembly to enable a rotating element of an air cleaner housing assembly to rotate into a locked position to secure the filter cartridge within the air cleaner housing assembly. 
	In regard to claim 14, as shown in figures 7 and 8, Jacob includes four projections (141). 
	In regard to claim 15, the filter cartridge (5) of Jacob can be considered to have an insertion direction into a housing assembly along to the axis of the cartridge. Thus, the oppositely positioned projections can be considered to extend in a second direction orthogonal to the insertion direction. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 6 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jacob in view of US Patent Application Publication No. 2010/0064646 to Smith et al. (hereinafter referred to as Smith).
	In regard to claim 1, as shown in figures 3 – 8, Jacob discloses a filter cartridge (5) capable of being used for removable installation in an air cleaner housing assembly. The filter cartridge (5) includes an extension of filter media (25) defining a central, longitudinal axis. A first end piece (70) is located adjacent the filter media. A first housing seal member (90) is positioned on the first end piece. The first housing seal member (90) is formed as an O-ring. Jacob does not disclose a second housing seal member positioned on the first end piece and being spaced, in a direction of extension of the central axis, from the first housing seal member. As shown in figures 1 – 6, Smith discloses a similar radially directed seal (20, 120) for a filter cartridge. As discussed in paragraph [0022], the seal is formed as a wiper gasket or ribbed seal, which can provide a low insertion force while maintaining a robust joint. Each or the ribs can be 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Jacob to include a ribbed seal as suggested by Smith in order to provide a seal with a low insertion forced that maintains an effect seal. In the combination, the sealing ribs form a first seal member and a second seal member that is spaced, in a direction of extension of the central axis, from the first seal member. 
	The projections (141) can be considered to form a lock activation arrangement on the filter cartridge. As best shown in figures 7 and 8 of Jacob, the projection arrangement projects to a location beyond the sealing member (90). Thus, in the combination, it projects to a location beyond both the first and second seal members. The projections (141) can each be considered to form a tab on the first end piece (70). The tabs are capable of projecting through an aperture of a component associated with a housing arrangement. In this use, when tab is received into the aperture, a rotating element associated with the housing assembly is capable of being enabled to rotate into a locked position to secure the filter cartridge within the housing assembly. 
	In regard to claim 2, the projections (141) in Jacob form a plurality of tabs. These tabs are capable of being received in a plurality of apertures. 
	In regard to claims 3 and 4, as best shown in figures 7 and 8 of Jacob, the projections (141) form a first tab on a first side of the first end piece (70) and a second tab on a second side of the first end piece (70). These tabs extend in opposite directions. 

	In regard to claim 6, the tabs (141) in Jacob are shown to be integral with the first end piece (70). 
	In regard to claim 13, as discussed above Jacob discloses a filter cartridge having all of the features in claim 12 of the present application. In the combination of Jacob and Smith, a second seal member having a second sealing surface is provided. Jacob discloses projections (141) that include oppositely positioned first and second projection that both extend beyond the first and second sealing surfaces. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 19 of U.S. Patent No. 9,440,177. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 19 of the ‘177 patent disclose all of the features in claims 1, 2, and 6 of the present application.

Allowable Subject Matter
Claims 7 – 11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
	In regard to independent claim 7, Jacob represent the closest prior art. Jacob includes a housing (3) for the filter cartridge (5) with cover (4) that is rotatable connected to the housing (3) with a threaded connection (15, 17). Thus, the cover (4) can be considered to form a rotating element movable between a locked state in which the filter cartridge is secured within the housing and an unlocked state in which the filter cartridge can be removed from the housing. The cover (4) only engages the projections (141) when it is fully screwed onto the housing (3), as shown in figure 3. There is no teaching or suggestion for the rotating element to be structured such that it can only be rotated into the locked state when the oppositely positioned projections (141) of the support structure (70) are received into apertures associated with the housing assembly. Claims 8 – 11 depend from claim 7 and are allowable for at least the same reason as claim 7. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	The prior art reference listed on the PTO-892 (Notice of References Cited) is considered to be of interest disclosing a similar filter cartridge.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476.  The examiner can normally be reached on M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773